154 P.3d 173 (2007)
211 Or. App. 388
STATE of Oregon, Plaintiff-Respondent,
v.
Robert Elwood BURDICK, Defendant-Appellant.
03FE1195ST, A127446.
Court of Appeals of Oregon.
Submitted on Record and Briefs February 2, 2007.
Decided March 14, 2007.
Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, Legal Services Division, and Ernest G. Lannet, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Christina M. Hutchins, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Defendant was charged with possession of a controlled substance, former ORS 475.992(4)(b) (2003), renumbered as ORS 475.840 (2005), and entered a conditional plea of guilty after the trial court denied his motion to suppress evidence. On appeal, defendant contends that the trial court erred in denying his motion to suppress, because the evidence was found after defendant consented to a search of his car at a time when he had been stopped without reasonable suspicion. The state concedes that, under State v. Hall, 339 Or. 7, 115 P.3d 908 (2005), the evidence should have been suppressed. We accept the state's concession as well-founded.
Reversed and remanded.